PRINCIPAL FUNDS, INC. INSTITUTIONAL CLASS SHARES REAL ESTATE SECURITIES FUND The date of this Prospectus is March 1, 2010. Ticker Symbol Fund Name Institutional Real Estate Securities PIREX As with all mutual funds, neither the Securities and Exchange Commission ("SEC") nor any State Securities Commission has approved or disapproved of these securities or determined whether this prospectus is accurate or complete. It is a criminal offense to represent otherwise. TABLE OF CONTENTS Real Estate Securities Fund 3 Purchase of Fund Shares 7 Redemption of Fund Shares 8 Exchange of Fund Shares 8 Tax Considerations 9 Intermediary Compensation 10 The Costs of Investing 10 Certain Investment Strategies and Related Risks 11 Management of the Funds 15 Pricing of Fund Shares 16 Dividends and Distributions 17 Frequent Purchases and Redemptions 18 Fund Account Information 19 Portfolio Holdings Information 19 Financial Highlights 19 Additional Information 20 R EAL E STATE S ECURITIES F UND Objective: The Fund seeks to generate a total return. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment): None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Institutional For the year ended October 31, 2009 Class Management Fees 0.84% Other Expenses % Total Annual Fund Operating Expenses 0.85% Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Institutional Class $87 $271 $471 $1,049 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 57.3% of the average value of its portfolio. Investor Profile: The Fund may be an appropriate investment for investors who seek a total return, want to invest in companies engaged in the real estate industry and can accept the potential for volatile fluctuations in the value of investments. Principal Investment Strategies Under normal circumstances, the Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in equity securities of companies principally engaged in the real estate industry. For purposes of the Funds investment policies, a real estate company has at least 50% of its assets, income or profits derived from products or services related to the real estate industry. Real estate companies (real estate companies) include real estate investment trusts and companies with substantial real estate holdings such as paper, lumber, hotel and entertainment companies as well as those whose products and services relate to the real estate industry include building supply manufacturers, mortgage lenders and mortgage servicing companies. The Fund may invest up to 10% of its assets in fixed income securities issued by real estate companies. The Fund will invest in equity securities of small, medium, and large capitalization companies. The Fund may purchase securities issued as part of, or a short period after, companies' initial public offerings and may at times dispose of those shares shortly after their acquisition. Real estate investment trusts (REITs) are corporations or business trusts that are permitted to eliminate corporate level federal income taxes by meeting certain requirements of the Internal Revenue Code.
